Citation Nr: 1333229	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  12-32 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. All, Associate Counsel





INTRODUCTION

The Veteran had active Peacetime military service from December 1979 to September 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for hearing loss and recurrent tinnitus as directly related to his military service as a boiler technician in the Navy.  VA has conceded the Veteran's hazardous noise exposure during service.  See October 2012 statement of the case.

In December 2009, the Veteran underwent a VA audiological examination for the development of his claim.  The examination indicated left ear hearing loss for VA purposes under 38 C.F.R. § 3.385 (2013).  The VA examiner opined, however, that the Veteran's hearing loss "was not caused by noise exposure in service."  The examiner based his negative opinion on the Veteran having "entered the service with a preexisting hearing loss in both ears[,]" which he opined "was not aggravated by or made worse by noise exposure in service."  The examiner's opinion noted the Veteran had a change in hearing sensitivity during service, but stated that any threshold shift was not significant.

With regard to recurrent tinnitus, the examiner stated that he found no evidence of a connection to service.  The examiner opined that "[s]ince tinnitus is associated with hearing loss and the evidence indicated the majority of [the Veteran's] hearing loss occurred after the service, it [is] logical to conclude the tinnitus [is] secondary to the hearing loss and also occurred after leaving the service."

A hearing loss disability for the purpose of applying the laws administered by the VA is defined in the provisions of 38 C.F.R. § 3.385 (2013).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board reviewed the evidence of record and finds the examiner's opinion inadequate.  The examiner stated that the Veteran had hearing loss at entry to service and based his opinion on this purported preexisting disability.  The Veteran was provided a physical examination in December 1979 prior to entry to active service.  The resultant Report of Medical Examination reflects the Veteran's hearing ability as clinically normal and showed no hearing loss for VA purposes under 38 C.F.R. § 3.385.  The examiner cited to a mild hearing loss (25 decibels) in each ear at 6,000 Hertz.  

If the Veteran did not have a pre-existing hearing loss for VA compensation purposes, the examiner employed the wrong legal standard in formulating his opinion.  Specifically, the examiner used the legal standard reserved for opinions on the aggravation of a preexisting disability.  If the Veteran did not have a preexisting hearing disability for VA purposes, the correct legal standard is one focused on causation.  The examiner should opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's hearing loss and recurrent tinnitus had onset in service or are otherwise related to a disease or injury in service, including the conceded in-service noise exposure.

The examiner also noted significant post-service occupational and recreational noise exposure; however, he failed to discuss its impact, if any, on the Veteran's current hearing loss.

A new VA examination and opinion is necessary prior to a Board decision with respect to these issues.  See 38 U.S.C.A. § 5103A(d);  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination. The entire claims file, and a copy of this remand, must be provided to and reviewed by the audiologist in conjunction with the examination.  All studies, tests, and evaluations should be performed as deemed necessary by the audiologist and the results of any testing must be included in the examination report.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.

After reviewing the record and examining the Veteran, the audiologist should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current hearing loss and recurrent tinnitus had their clinical onset in service or are otherwise related to service, including the conceded in-service noise exposure.  In offering this opinion, the examiner should specifically discuss the significance of any threshold shift in the Veteran's hearing acuity while he was in service, as well as the impact of any post-service noise exposure.

A full rationale must be provided for all opinions expressed.  In formulating any opinion, the audiologist should take into account the Veteran's reports of his history, the reported in-service noise exposures, and his current symptoms.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms, especially any continuity of symptoms since service, should be set forth in detail.  

If the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is connected to military service, the audiologist must provide specific reasons for any such finding.

(If the Veteran fails to appear for examination, the audiologist should review the record and provide answers to the questions presented above, to the extent possible.)

2.  After the requested examination has been completed, the opinion should be reviewed to ensure that it complies with the directives of this remand.  If it is deficient in any manner, it should be returned to the audiologist for corrective action.

3.  After completing the above, and any other development deemed necessary, readjudicate the issues of entitlement to service connection for hearing loss and recurrent tinnitus based on the entirety of the evidence.  If a benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

No action is required of the Veteran until he is notified by the AOJ.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

